In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00126-CV

SOUTHWIRE COMPANY, LLC,                     §    On Appeal from the 236th District
Appellant                                        Court

                                            §    of Tarrant County (236-322296-20)
V.
                                            §    November 18, 2021
ANGIE SPARKS AND LARRY SPARKS,              §    Memorandum Opinion by Justice
Appellees                                        Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Appellant Southwire Company, LLC shall pay all costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel